           Case 1:19-cv-03575-TSC Document 8 Filed 04/17/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
DARLENE BENNETT,                              )
                                              )
                                              )
              Plaintiff,                      )
                                              )
      v.                                      )      Civil Action No. 19-cv-3575 (TSC)
                                              )
JAFNAR GUEYE, Acting Chief                    )
(Operations & Regulatory)                     )
                                              )
              Defendant.                      )
                                              )

                                    MEMORANDUM OPINION

       Plaintiff Darlene Bennett is an employee of the United States Commerce Department’s,

National Oceanic and Atmospheric Administration (“NOAA”). (Compl. ECF p. 7 ¶ 1.) 1 She brings

this action against Jafnar Gueye, one of her NOAA supervisors, alleging violations of Title VII, 42

U.S.C. § 2000e et seq., and the Whistleblower Protection Act, 5 U.S.C. § 2302(b)(8)-(9). (Compl.

ECF pp. 1, 6; p. 7 ¶ 5; p. 12 ¶ 22; p. 13 ¶ 27.) Bennett alleges that Gueye harassed, as well as

discriminated and retaliated against her because of her race. Gueye has moved to dismiss. (ECF No.

6.) For the reasons set forth below, the court will GRANT the motion without prejudice.




1
   Bennett’s Complaint is divided into several documents, some of which are subdivided by numbers
or letters, but not all the pages are not numbered consecutively. To avoid confusion, the court will
cite to the ECF page number (ECF p.) and, where appropriate, the corresponding paragraph number
or letter.

                                              Page 1 of 5
            Case 1:19-cv-03575-TSC Document 8 Filed 04/17/20 Page 2 of 5



A. TITLE VII

       In a suit against a federal entity for alleged violations of Title VII, “the head of the

department, agency, or unit, as appropriate, shall be [named] the defendant.” 42 U.S.C. § 2000e-

16(c). “While a construction of the statute to impose individual liability on an agent is facially

plausible,” the Court of Appeals has held that “a supervisory employee may be joined as a party

defendant in a Title VII action, [but the] employee must be viewed as being sued in his capacity as

the agent of the employer, who is alone liable for a violation of Title VII.” Gary v. Long, 59 F.3d

1391, 1399 (D.C. Cir. 1995) (citing Busby v. City of Orlando, 931 F.2d 764, 772 (11th Cir. 1991));

Busby, 931 F.2d at 772 (holding that “[i]ndividual capacity suits under Title VII are . . .

inappropriate” because “relief granted under Title VII is against the employer, not individual

employees whose actions constituted a violation of [Title VII]”) (emphasis in original) (citations

omitted); Jarrell v. U.S. Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985) (noting that “the head of

the agency is the only proper defendant in a Title VII action.”) (citing 42 U.S.C. § 2000e-16(c))

(some citations omitted).

       Gueye moves to dismiss on the grounds that he is not a proper party to this lawsuit with

respect to Bennett’s Title VII claims, which should have been brought against the agency or a

department head. He argues that, even assuming Bennett intended to sue NOAA, dismissal is

warranted because NOAA has not completed its internal investigation or issued a Final Agency

action with respect to her claims and therefore Bennett has not exhausted her administrative

remedies.

       Bennett responds that she seeks to bring claims solely against Gueye, not the agency, and

therefore is not required to exhaust her administrative remedies:


                                               Page 2 of 5
          Case 1:19-cv-03575-TSC Document 8 Filed 04/17/20 Page 3 of 5



       [T]his case is a Civil case against Mr. Jafnar Gueye. This is a PERSONAL matter. This
       matter is not against the government and has nothing to do with the government and
       should be handled as such. Mr. Gueye is being sued as an individual and not an entity
       of the government. The Plaintiff presented this case to the federal court to hold him
       directly accountable for his continuing, malicious, egregious, nefarious and intentional
       actions against the Plaintiff. The Plaintiff have [sic] a right to file this civil case against
       the defendant directly in this Court. . . .

       This case is separate from [my EEOC] case . . . although he is also named in that case
       as well . . . [This civil case] has nothing to do with the listed Government case to which
       Mr. Gueye is named in [sic] and the Plaintiff is not requesting for the Agency to
       investigate this matter to which they lump it in with the Government case. . . .

       Because this is a separate, individual matter to which the Plaintiff has filed this case
       against Mr. Gueye, the Plaintiff is not required to exhaust any administrative remedies
       to which federal guidelines require and does not require the permission of the agency.

(Pls. Response, ECF p. 2) (emphasis in original). She further explains that the current action is

“separate from” her other ongoing civil action, also pending before this court, (id. ECF p. 15), and in

which she named the Commerce Department Secretary as the Defendant. See Bennett v. Ross, 18-cv-

2098-TSC (D.D.C.).

       Despite the characterization of her claims as “personal” matters “separate from” her EEOC

cases, Bennett’s lawsuit stems from her allegations that Gueye discriminated against her in violation

of federal employment laws:

       Just because Mr. Gueye is an employee of the Commerce Department does not mean
       that he cannot be held accountable as a separate and individual [sic] for his actions. . . .
       Simply, because Mr. Gueye is not an Agency Head or a Department does not give him
       the position that he can carryout [sic] illegal, malicious, intentional, discriminative and
       retaliatory behavior and be allowed to get away with it [h]iding behind the pretense of
       his employer. . . . His actions are a clear and blatant violation of the Civil Rights federal
       law. Mr. Gueye should be aware of this law because each Commerce employee is
       required and mandated to take the EEO training . . . . The Plaintiff[’s] case against Mr.
       Gueye is being presented to this court under the following: Age Discrimination in
       Employment Act 1967 (ADEA), Title VII of the Civil Rights Act of 1964 . . .
       retaliation/Reprisal, Hostile work environment, and Disparate Treatment.



                                                Page 3 of 5
          Case 1:19-cv-03575-TSC Document 8 Filed 04/17/20 Page 4 of 5



(Pls. Response, ECF pp. 3-4.) Because the “personal matters” giving rise to this lawsuit are

employment actions that Bennett claims violated federal employment laws, she cannot pursue

her claims against Gueye individually, and the court will grant his motion to dismiss. See Gary,

59 F.3d at 1399 (upholding dismissal of Title VII claim against supervisor because he could not

“be held liable in his personal capacity,” but instead the claims “against him essentially

merge[d]” with the claims against the employer) (citing Busby, 931 F.2d at 772). 2

B. WHISTLEBLOWER PROTECTION ACT

       Although the parties did not address the issue, the court must still decide whether Bennett’s

Whistleblower Protection Act, 5 U.S.C. § 2302(b)(8)-(9), claim survives. Although Bennett

mentions the Act several times in her Complaint, she does not assert any facts under which a claim

could be brought under the Act. In addition, there is no indication that she exhausted her

administrative remedies with respect to such a claim. See Tyson v. Brennan, 277 F. Supp. 3d 28, 35

n.8 (D.D.C. 2017), aff'd, No. 18-5033, 2018 WL 5927921 (D.C. Cir. Nov. 7, 2018) (dismissing

Whistleblower Protection Act claim, sua sponte, where Plaintiff did not allege that she had exhausted

her administrative remedies) (citations omitted). Accordingly, the court will also dismiss Bennett’s

Whistleblower Protection Act claim.




2
   Although Bennett makes random references to age discrimination in her Complaint, (see e.g.,
Compl., ECF p. 6), she has not proffered any facts regarding discriminatory treatment based on age,
nor even indicated her age. Even if Bennett had properly asserted facts to support an age claim, such
claims would likewise be unactionable against Gueye individually. See Smith v. Janey, 664 F. Supp.
2d 1, 8 (D.D.C. 2009) (finding that there is no individual liability under the ADEA), aff'd sub nom.
Smith v. Rhee, No. 09-7100, 2010 WL 1633177 (D.C. Cir. Apr. 6, 2010).

                                              Page 4 of 5
             Case 1:19-cv-03575-TSC Document 8 Filed 04/17/20 Page 5 of 5



C. CONCLUSION

       For the reasons set forth above, by separate order this court will dismiss this action without

prejudice.



Date: April 17, 2020


                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                              Page 5 of 5
